 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DWIGHT M. DEBOSE,                                  No. 2:20-cv-0108 KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    J. WEISS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
18   U.S.C. § 1983, along with a request to proceed in forma pauperis. However, plaintiff did not sign
19   either document. Parties proceeding without counsel are required to sign all pleadings, motions,
20   and other papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable
21   to consider plaintiff’s complaint or request to proceed in forma pauperis unless he signs them and
22   re-files them.
23          Accordingly, plaintiff is provided an opportunity to re-file his complaint and request to
24   proceed in forma pauperis bearing his signatures. Failure to submit a signed complaint and
25   signed request to proceed in forma pauperis will result in a recommendation that this action be
26   dismissed.
27   ////
28
                                                        1
 1             In accordance with the above, IT IS HEREBY ORDERED that within thirty days from the

 2   date of this order, plaintiff shall re-file a signed complaint and a signed affidavit in support of his

 3   request to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result in a

 4   recommendation that this action be dismissed.

 5   Dated: January 30, 2020

 6

 7

 8
     /debo0108.r11
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
